         Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RANDY KENNETH ICKES,                                   )
                                                       )
                       Plaintiff,                      )
                                                       )
       -vs-                                            )        Civil Action No. 19-92
                                                       )
ANDREW M. SAUL, 1                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge

                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 12 and

14). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 13 and 17). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Plaintiff’s Motion (ECF No. 12) and denying Defendant’s Motion for Summary

Judgment. (ECF No. 14).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying his applications for disability insurance benefits and supplemental security

income pursuant to the Social Security Act. Administrative Law Judge (“ALJ”), Nelisbeth Ball,

held a hearing on May 15, 2018. (ECF No. 10-3). On September 6, 2018, the ALJ found that

Plaintiff was not disabled under the Act. (ECF No. 10-2, pp. 20-31).

       After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 12 and 14). The issues are

now ripe for review.



1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
         Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 2 of 7



II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,


                                                 2
         Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 3 of 7



whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.      The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B.      Weighing of Opinion Evidence

       Plaintiff argues that the ALJ failed to properly evaluate the medical opinion evidence.

(ECF No. 13, pp. 2-18). The amount of weight accorded to medical opinions is well-established.

Generally, the ALJ will give more weight to the opinion of a source who has examined the claimant

than to a non-examining source. 20 C.F.R. § 416.927(c)(1). In addition, the ALJ generally will give

more weight to opinions from a treating physician, “since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [a claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations.” Id. §416.927(c)(2). The opinion of

a treating physician need not be viewed uncritically, however. Rather, only where an ALJ finds

that “a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]


                                                 3
         Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 4 of 7



impairment(s) is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence [of] record,” must he give

that opinion controlling weight. Id. “[T]he more consistent an opinion is with the record as a

whole, the more weight [the ALJ generally] will give to that opinion.” Id. § 416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and severity

of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of] record,” he

must give that opinion controlling weight. Id. Also, “the more consistent an opinion is with the

record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit has

explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord treating
       physicians’ reports great weight, especially ‘when their opinions reflect expert
       judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where . .
       . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory medical
       evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating
       physician is to be given controlling weight only when it is well-supported by medical
       evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec. 14,

2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot reject

evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577 F.3d 500,

505 (3d Cir. 2009).

       In this case, Plaintiff argues all of the medical opinion evidence (including, Plaintiff’s

treating source, an independent functional capacity evaluation, and the Agency’s reviewing

medical consultant) establishes greater limitations than that set forth in the residual functional


                                                  4
          Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 5 of 7



capacity (“RFC”). 2 (ECF No. 13, pp. 2-18). To that end, Plaintiff submits that the “’lowest common

denominator’ in the opinion evidence is a limitation to work somewhere between the light and

medium exertion levels” specifically as it relates to lifting. (ECF No. 13, p. 11). Specifically,

Plaintiff sets forth that not one medical opinion opined that Plaintiff could lift up to 50 pounds

occasionally as required for medium work. 3 (ECF No. 13, pp. 11-18). Yet, the ALJ found Plaintiff

has the RFC to perform medium work, with exceptions, but with no exceptions relating to lifting.

(ECF No. 10-2, p. 25). Additionally, Plaintiff continues that the reasons given by the ALJ for

rejecting the lifting requirements are not borne out in the record. (ECF No. 13, pp. 11-18). As

a result, Plaintiff maintains that the ALJ’s opinion is not supported by substantial evidence and

remand is warrant.

        After a careful review of the record, I agree with Plaintiff. In this case the ALJ gave great

weight, minimal weight and little weight to various portions of the medical opinion evidence.

(ECF No. 10-2, pp. 27-29). With respect to opinion evidence regarding lifting, however, the ALJ

does not discuss with any specificity her rational rejecting the opinion evidence or the basis for

crafting the RFC lifting requirement. Certainly, the ALJ is not required to accept the opinion

evidence regarding lifting. An ALJ, nevertheless, must provide sufficient explanation of his or

her final determination to provide a reviewing court with the benefit of the factual basis underlying

the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). To that end, an

ALJ must set forth the reasons for crediting or discrediting relevant or pertinent medical evidence.

Burnett v. Comm’er of SS, 220 F.3d 112, 121-22 (3d Cir. 2000). “Although the ALJ ‘may properly


2
  RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. §404.1545(a).
3
 Medium work is defined as work involving “no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds.” 20 C.F.R. §404.1567(c).

                                                    5
          Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 6 of 7



accept some parts of the medical evidence and reject other parts ... (s)he must consider all of the

evidence and give some reason for discounting the evidence (s)he rejects.’” See Lanza v. Astrue,

No. 08-301, 2009 WL 1147911, at *7 (W.D. Pa. April 28, 2009), quoting Colon v. Barnhart, 424

F.Supp.2d 805, 812 (E.D. Pa 2006). “’In the absence of such an indication, the reviewing court

cannot tell if significant probative evidence was not credited or simply ignored.’” Burnett, 220

F.3d at 121-122, quoting Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). Without the same,

a reviewing court cannot make a proper determination of whether the ALJ’s decision is based on

substantial evidence. Id.

        Here, the ALJ failed to articulate why she rejected the medical opinion evidence regarding

lifting and crafted an RFC with the full range of medium work as it relates to lifting. I find the

failure to provide an explanation prohibits me from conducting a proper and meaningful review.

Therefore, I find the ALJ’s opinion is not based on substantial evidence and remand is warranted. 4

        An appropriate order shall follow.




4
 Plaintiff also argues that the ALJ’s “credibility finding” is defective because she failed to consider
Plaintiff’s “strong work history.” (ECF No. 13, pp. 18-19). Since I am remanding as set forth above, I
need not consider this issue as it will be reviewed on remand de novo. I do note, however, that the ALJ
acknowledged Plaintiff worked as a tree cutter supervisor. (ECF No. 10-2, pp. 29-30). While I recognize
that the ALJ did not discuss in great detail Plaintiff’s work history, there is also no requirement that an ALJ
tarry on about a plaintiff’s prior work history.


                                                      6
         Case 3:19-cv-00092-DWA Document 18 Filed 05/12/20 Page 7 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RANDY KENNETH ICKES,                                   )
                                                       )
                     Plaintiff,                        )
                                                       )
       -vs-                                            )        Civil Action No. 19-92
                                                       )
ANDREW M. SAUL, 5                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge



                                       ORDER OF COURT

       THEREFORE, this 12th day of May, 2020, it is ordered that , it is ordered that Plaintiff’s

Motion for Summary Judgment (ECF No. 12) is granted and Defendant’s Motion for Summary

Judgment (ECF No. 14) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                      BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     United States Senior District Judge




5
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 7
